DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Sept, 2021 has been entered. 

Election/Restrictions
Applicant elected treatment of Fuchs endothelial corneal dystrophy with quercetin without traverse in the reply filed on 22 Dec, 2020.

Claims Status
Claim 64 is pending.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gottsch et al (Invest. Ophthalmol. Vis. Sci. (2003) 44 p594-599, cited by applicants) in view of Cao et al (Invest. Ophthalmol. Vis. Sci. (2007) 48(8) p3714-3718).

Gottsch et al discuss gene expression in Fuchs dystrophy (title).  A number of proteins relating to antioxidants and conferring protection to oxidative stress were underexpressed compared to normal tissue (p597, 2nd column, 1st paragraph).  The balance between reactive oxygen species (ROS) production and antioxidant defenses determines the degree of oxidative stress; given the decreased expression of polypeptides related to antioxidant defenses, Gottsch et al postulate a mechanism of increased oxidative stress leading to apoptosis (p598, 2nd column, 2nd paragraph, continues to p599).
The difference between this reference and the instant claim is that this reference does not discuss treatment.
Cao et al discuss the responses of human lens epithelial cells to quercetin (title).  Quercetin is known to inhibit lens opacification due to H2O2 (p3714, 2nd column, 1st paragraph), a reactive oxygen species.  This flavonoid did not cause loss of cell viability greater than medium at up to the very high concentration of 10 µM (fig 1, p3716, top of page).  This reference teaches that quercetin is known to have an antioxidant effect and protect against reactive oxygen species in the context of the eye.
Therefore, it would be obvious to use the quercetin of Cao et al to treat the disorder of Gottsch et al, as Gottsch et al teaches that the disorder has an etiology involving oxidative stress and the quercetin of Cao et al is 
response to applicant’s arguments
	Applicant argues that Gottsch et al teaches something other than oxidative stress in this disorder, that there is no motivation to combine Gottsch et al and Cao et al, that Cao et al is not reasonably pertinent, and there is no reasonable expectation of success.  This is supported with a declaration under 37 CFR 1.137 by Dr. Ula Jurkunas, applicant.
Applicant's arguments filed 22 Sept, 2021 have been fully considered but they are not persuasive.

Gottsch et al describes gene expression in Fuchs’ dystrophy, and conclude that the etiology of the disorder involves oxidative damage.  Applicant has pointed to genes unrelated to oxidative stress that have different expression vs normal tissue to argue that the conclusion of the reference is not correct.  However, the reference explicitly states that oxidative stress is involved.  A more reasonable interpretation of the reference is that oxidative stress plays a role, but there may be other processes involved.  The fact that not all the data in the reference points to oxidative stress as the only factor (something not claimed by the reference) is not sufficient to rebut the conclusions of the reference.  Please note that the office action of 21 Jan, 2021 listed additional references that linked oxidative stress to Fuch’s dystrophy; a person of skill in the art would reasonably assume that oxidative stress plays an important role in the etiology of this disorder.
Applicant argues there is no motivation to combine Cao et al with Gottsch et al, because Cao et al is not analogous art.  The rationale is that Fuch’s dystrophy involves optical endothelial cells, while the disorder of Cao et al involves different cells in the eye.  This is supported by a declaration by applicant.  The test for analogous art is two part:  1) is the reference from the same field of endeavor as the claimed invention, even if it address a different problem? or 2) is the reference reasonably pertinent to the problem faced by the inventor, even if it is in a different field of endeavor? (MPEP 2141.01(a)(I)).  Both Cao et al and applicant’s invention are in the same field of endeavor; treatment of optical disorders.  In addition, given that Fuch’s dystrophy has an oxidative component, references discussing anti-oxidants would be reasonably pertinent to the problem faced by the inventor.  The fact that Cao et al doesn’t anticipate the claims does not mean it is not analogous.
Finally, applicant argues that there is no reasonable expectation of success, because Cao et al and Gottsch et al are discussing different optical tissues.  However, Gottsch et al implies that reducing oxidative stress will 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658